
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 42
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Smith of New Jersey,
			 Mr. Burton of Indiana,
			 Mr. Rohrabacher,
			 Mr. Royce,
			 Mr. Manzullo,
			 Mr. Wilson of South Carolina,
			 Mr. Poe of Texas,
			 Mr. Bilirakis, and
			 Mr. Garrett of New Jersey) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the President and the Secretary
		  of State to withhold United States funding for and participation in the Durban
		  Review Conference and its preparatory activities, and for other
		  purposes.
	
	
		Whereas the United States is opposed to racism, racial
			 discrimination, xenophobia, and related intolerance, and has long been a party
			 to the Convention on the Elimination of Racial Discrimination;
		Whereas expensive and politically skewed international
			 conferences can disserve and undermine the worthy goals that they are
			 ostensibly convened to support;
		Whereas the goals of the 2001 United Nations World
			 Conference Against Racism—held in Durban, South Africa and commonly referred to
			 as the Durban Conference—were undermined by hateful, anti-Jewish
			 rhetoric and anti-Israel political agendas, prompting both Israel and the
			 United States to withdraw their delegations from the Conference;
		Whereas during the preparations leading up to the World
			 Conference Against Racism, United Nations High Commissioner for Human Rights
			 Mary Robinson, who served as Secretary-General of the conference, repeatedly
			 failed to publicly condemn efforts by member states of the Organization of the
			 Islamic Conference to single out Israel for criticism and to single out the
			 Israeli-Palestinian conflict for discussion;
		Whereas the official government declaration adopted by the
			 World Conference Against Racism, the Durban Declaration and Program of
			 Action, focused on the plight of the Palestinian people under
			 foreign occupation, and thereby singled out one regional conflict for
			 discussion and implicitly launched a false accusation against Israel of racism
			 towards the Palestinians;
		Whereas on September 3, 2001, Secretary of State Colin
			 Powell explained the withdrawal of the United States delegation by stating that
			 you do not combat racism by conferences that produce declarations
			 containing hateful language, some of which is a throwback to the days of
			 Zionism equals racism; or supports the idea that we have made
			 too much of the Holocaust; or suggests that apartheid exists in Israel; or that
			 singles out only one country in the world—Israel—for censure and
			 abuse;
		Whereas the late United States Representative Tom Lantos,
			 who participated as a member of the United States delegation to the Durban
			 Conference, supported that delegation’s withdrawal and wrote in 2002 that the
			 conference provided the world with a glimpse into the abyss of
			 international hate, discrimination and, indeed, racism;
		Whereas on December 19, 2006, the United Nations General
			 Assembly approved a resolution initiating preparations for a Durban Review
			 Conference (commonly referred to as Durban II);
		Whereas the Durban Review Conference will be held between
			 April 20 and 24, 2009, in Geneva, Switzerland;
		Whereas the chair of the preparatory committee for the
			 Durban Review Conference is Libya, and the co-chairs include Iran, Pakistan,
			 and Cuba;
		Whereas throughout the preparatory process for the Durban
			 Review Conference, member states of the Organization of the Islamic Conference
			 have urged that the conference again focus criticism on Israel and single out
			 the Israeli-Palestinian conflict for discussion;
		Whereas throughout the preparatory process for the Durban
			 Review Conference, member states of the Organization of the Islamic Conference
			 have also urged that the Durban Review Conference consider global legal codes
			 that would impose restrictions on the freedoms of religion, expression,
			 thought, conscience, the media, and opinion, contrary to fundamental freedoms
			 recognized in the provisions of the Universal Declaration of Human
			 Rights;
		Whereas in testimony before the House of Representatives
			 on April 2, 2008, then-Assistant Secretary of State for International
			 Organizations Kristen Silverberg stated that the United States had decided
			 against participating in preparatory activities for the Durban Review
			 Conference because [there is] absolutely no case to be made for
			 participating in something that is going to be a repeat of Durban I. We don’t
			 have any confidence that this will be any better than Durban I;
		Whereas Dr. Zalmay Khalilzad, United States Permanent
			 Representative to the United Nations, stated on April 8, 2008, that we
			 have made clear that the United States is not participating in the [Durban
			 Review Conference] process and we have no plans to do so. We will not
			 participate unless it is proven that the conference will not be used as a
			 platform for anti-Semitic behavior;
		Whereas on January 23, 2008, Canada’s secretary of state
			 for multiculturalism and Canadian identity, Jason Kenney, announced that Canada
			 would not participate in the Durban Review Conference, stating that
			 Canada is interested in combating racism, not promoting it … Our
			 considered judgment having participated in the preparatory meetings, was that
			 we were set for the replay of Durban I. And Canada has no intention of lending
			 its good name and resources to such a systematic promotion of hatred and
			 bigotry;
		Whereas on September 23, 2008, the House of
			 Representatives passed House Resolution 1361, which, among other things, called
			 on the President to urge other heads of state to condition participation
			 in the 2009 Durban Review Conference on concrete action by the United Nations
			 and United Nations Member States to ensure that it is not a forum to demonize
			 any group, or incite anti-Semitism, hatred, or violence against members of any
			 group or to call into question the existence of any state and urged all
			 United Nations Member States not to support a 2009 Durban Review
			 Conference process that fails to adhere to established human rights standards
			 and to reject an agenda that incites hatred against any group in the guise of
			 criticism of a particular government or that seeks to forge a global blasphemy
			 code;
		Whereas the draft declaration or draft outcome
			 document published at the second preparatory session of the Durban
			 Review Conference in October 2008 again implicitly criticized Israel, singled
			 out the Israeli-Palestinian conflict for discussion, and advocated global legal
			 codes that impose restrictions on the freedoms of religion, expression,
			 thought, conscience, the media, and opinion;
		Whereas in December of 2008, the intersessional working
			 group, chaired by Russia, published on the website of the Office of the United
			 Nations High Commissioner for Human Rights a revised draft outcome
			 document that reaffirmed the biased 2001 Durban Declaration and Plan of
			 Action in its entirety; ratcheted up implicit criticism of
			 Israel and singling-out of the Israeli-Palestinian conflict for discussion, and
			 also increased its calls for global legal codes that impose restrictions on the
			 freedoms of religion, expression, thought, conscience, the media, and
			 opinion;
		Whereas the present United Nations High Commissioner for
			 Human Rights and Secretary-General of the 2009 Durban Review Conference, Dr.
			 Navanethem Pillay, has sought to minimize the level of hateful, anti-Jewish
			 rhetoric and anti-Israel political agendas present at the 2001 Durban
			 Conference, describing it as merely the virulent anti-Semitic behavior
			 of a few non-governmental organizations on the sidelines and praising
			 the biased Durban Declaration and Program of Action as [t]he legacy of
			 this Conference;
		Whereas the present High Commissioner Pillay has
			 repeatedly and publicly criticized nations that have announced that they do not
			 plan to participate in the Durban Review Conference or are considering not
			 participating, but she has yet to publicly criticize countries who have thus
			 far succeeded in using the conference’s preparatory conference to criticize
			 Israel and to attempt to restrict fundamental freedoms;
		Whereas a United Nations press release on September 8,
			 2008, regarding an address by High Commissioner Pillay, disturbingly dismissed
			 objections raised by non-governmental organizations to the Durban Review
			 Conference as ferocious, and often distorted, criticism by certain lobby
			 groups focused on single issues;
		Whereas on November 19, 2008, Israeli Foreign Minister
			 Tzipi Livni announced that Israel would not participate in the Durban Review
			 Conference and called on other nations not to participate in the
			 conference, which seeks to legitimize hatred and racism;
		Whereas on December 16, 2008, Dutch Foreign Minister
			 Maxime Verhagen announced that the Netherlands was considering not
			 participating in the Durban Review Conference, stating It seems like the
			 sole intention is to criticize Israel and condemn the West for slavery and its
			 colonial history … We will take every opportunity at this time to fight racism
			 and discrimination but we will not be used for a propaganda
			 circus;
		Whereas to date, over $2,000,000 from the United Nations
			 regular budget has been expended on Durban Review Conference preparatory
			 activities, and on December 24, 2008, the United Nations General Assembly
			 approved a program budget for the biennium 2008–2009 that, over the objections
			 of the United States, the European Union, Canada, Australia, and other
			 prominent Member States, will provide a significant portion of the funding for
			 the Durban Review Conference and its preparatory activities from the United
			 Nations regular budget;
		Whereas the United States is the largest contributor to
			 the United Nations system, and is assessed for a full 22 percent of the United
			 Nations regular budget, which is funded by assessed contributions from Member
			 States;
		Whereas funding Durban Review Conference activities
			 through the United Nations regular budget would result in United States
			 taxpayer dollars being used for those purposes;
		Whereas the United States decided to withhold from its
			 2008 funding for the United Nations regular budget an amount equivalent to the
			 United States share of the United Nations Human Rights Council budget,
			 including its share of the Council-administered preparatory process for the
			 2009 Durban Review Conference;
		Whereas the preparation and management of the Durban
			 Review Conference has been committed to the United Nations Human Rights
			 Council; and
		Whereas during the 110th Congress the House of
			 Representatives approved a prohibition on United States funding for the United
			 Nations Human Rights Council, and has strongly condemned the Council for
			 ignoring severe human rights issues in other countries, while choosing to
			 unfairly target the State of Israel: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)reaffirms the
			 fundamental commitment of the United States to combating racism, racial
			 discrimination, xenophobia, and related intolerance;
			(2)believes strongly
			 that the 2009 Durban Review Conference, like its 2001 predecessor, has been
			 subverted by members of the Organization of the Islamic Conference and
			 irredeemably distorted into a forum for anti-Israel and anti-Semitic
			 activity;
			(3)urges the President
			 and the Secretary of State to build upon present United States policy by
			 publicly declaring that the United States will not fund or participate in any
			 portion of the Durban Review Conference or its preparatory activities;
			(4)urges the
			 President and the Secretary of State to withhold from United States funding for
			 the United Nations regular budget an amount equivalent to the United States
			 share of assessed contributions for the Durban Review Conference and its
			 preparatory activities;
			(5)urges the President
			 and the Secretary of State to lead a high-level diplomatic effort to encourage
			 other responsible nations to not fund or participate in any portion of the
			 Durban Review Conference or its preparatory activities;
			(6)commends the
			 governments of Canada and Israel for publicly refusing to fund or participate
			 in the Durban Review Conference; and
			(7)calls upon the
			 President and the Secretary of State to lead a high-level diplomatic effort to
			 explore credible, alternative forums for combating racism, racial
			 discrimination, xenophobia, and related intolerance.
			
